Exhibit 10-33



EMPLOYMENT AGREEMENT

         This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement"), by
and among Iberdrola, S.A., a corporation (sociedad anónima) organized under the
laws of the Kingdom of Spain ("Parent"), Energy East Corporation, a New York
corporation (the "Company"), Energy East Management Corporation, a Delaware
corporation ("EEMC"), and Wesley W. von Schack (the "Executive"), amends and
restates that certain Amended and Restated Employment Agreement dated as of
December 31, 2006 by and among the Company, EEMC and the Executive (the "Prior
Agreement").

         This Agreement shall become effective, if and only if, the Closing
occurs and shall be effective as of the Closing Date.

         The Parent, the Board of Directors of the Company (the "Board") and the
Board of Directors of EEMC have determined that it is in the best interests of
the Parent, the Company and EEMC, respectively, that the Executive continue his
employment as a member of the management of the Company and of EEMC following
the Closing Date.

         The Executive is willing to commit himself to serve the Parent, the
Company and EEMC, on the terms and conditions herein provided.

         The Parent is willing to agree to cause the Company and EEMC to perform
all of their obligations under this Agreement.

         In order to effect the foregoing, the Parent, the Company, EEMC and the
Executive wish to enter into an employment agreement on the terms and conditions
set forth below, and the Parent wishes to agree to cause the Company and EEMC to
perform their obligations under this Agreement as set forth below. Accordingly,
in consideration of the premises and the respective covenants and agreements of
the parties herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:

1.      Defined Terms. The definitions of capitalized terms used in this
Agreement, unless otherwise defined herein, are provided in the last Section
hereof.

2.      Employment. EEMC hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company and EEMC, on the terms and
conditions set forth herein, during the term of this Agreement (the "Term").

3.      Term of Agreement. The Term will commence on the Closing Date and ends
on the second year anniversary thereof, unless further extended to the third
year anniversary of the Closing Date by mutual written agreement of the parties
hereto or if earlier the Date of Termination.

4.      Position and Duties. The Executive shall serve as Chairman, President
and Chief Executive Officer of the Company and President and Chief Executive
Officer of EEMC and shall have such responsibilities, duties and authority that
are consistent with such positions as may from time to time be assigned to the
Executive by the Board or the Parent. The Executive shall devote substantially
all his working time and efforts to the business and affairs of the Company and
its subsidiaries and affiliates; provided, however, that the Executive may also
serve on the boards of directors and as the chairman of the board of directors
of Associated Electric and Gas Services Limited and, as long as such service
does not substantially interfere with the performance of his duties hereunder,
and are consistent with the Company's Corporate Governance Guidelines, may also
serve on the boards of directors or trustees of other companies and
organizations.

5.      Compensation and Related Matters.

        5.1    Base Salary. EEMC shall pay the Executive a base salary ("Base
Salary") during the period of the Executive's employment hereunder, which shall
be at an initial rate of Nine Hundred Thousand Dollars ($900,000.00) per annum.
The Base Salary shall be paid in substantially equal bi-weekly installments, in
arrears. The Base Salary may be discretionarily increased by the Board in
consultation with the Parent from time to time as the Board deems appropriate in
its reasonable business judgment. The Base Salary in effect from time to time
shall not be decreased during the Term. During the period of the Executive's
employment hereunder, the Board shall conduct an annual review of the
Executive's compensation. Compensation of the Executive by Base Salary payments
shall not be deemed exclusive and shall not prevent the Executive from
participating in any other compensation or benefit plan of the Company. The Base
Salary payments (including any increased Base Salary payments) hereunder shall
not in any way limit or reduce any other obligation of the Company or EEMC
hereunder, and no other compensation, benefit or payment hereunder shall in any
way limit or reduce the obligation of EEMC to pay the Executive's Base Salary
hereunder.

        5.2    Annual Bonus. For each of the first two calendar years ending
during the Term of this Agreement, and through which the Executive is employed
under this Agreement, the Executive shall be paid an annual bonus with a target
annual bonus opportunity equal to 100% of annual Base Salary and a maximum
annual bonus opportunity equal to 200% of annual Base Salary (the "Annual
Bonus") (assuming, in the case of the first such calendar year, no annual bonus
payments have been made prior to the Closing Date in respect of performance for
such first calendar year). The amount of Annual Bonus paid shall be based upon
the level of attainment of goals to which the Company and the Executive mutually
agree. For each succeeding calendar year, any part of which this Agreement is in
effect, the Executive shall be paid an Annual Bonus equal to 100% of the
Executive's annual Base Salary multiplied by a fraction, the numerator of which
is the number of days in such calendar year this Agreement is in effect and the
denominator of which is 365; provided, however, that if this Agreement is in
effect for the entire third calendar year or any full succeeding calendar year,
the Executive's Annual Bonus for such year shall be paid pursuant to the first
two sentences of this Section 5.2, without proration. Each calendar year's
Annual Bonus shall be paid within the 2 1/2 month period following the end of
such calendar year.

        5.3    Benefit and Long-Term Incentive Plans. The Executive shall be
entitled to participate in or receive compensation and/or benefits, as
applicable, under all "employee benefit plans" (as defined in section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended from time to
time ("ERISA")) other than nonqualified pension benefit plans and all employee
benefit arrangements made available by the Company now or during the period of
the Executive's employment hereunder to its and its subsidiaries executives,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements; provided, however, that there
shall be no duplication of the compensation and benefits created by this
Agreement; and further provided that on and after the Closing Date, the
Executive shall no longer accrue benefits under the Company's Supplemental
Executive Retirement Plan (the "SERP") or Excess Benefit Plan. Pursuant to an
election made by the Executive, the Company shall pay to the Executive a single
lump sum payment in satisfaction of all benefits under the SERP and Excess
Benefit Plan in an amount equal to the December 31, 2006 actuarially determined
value of $21,786,794.00.

        Pursuant to the Executive's participation in the long term incentive
plan, by March 1 of each calendar year during the Term, the Executive shall
receive an annual grant of equity or cash equivalent to be established by the
Company with a minimum value of $2,500,000.00 based upon and subject to the
attainment of the performance objectives established by the Executive at the
beginning of the preceding calendar year (provided that there shall be no
duplication of award for the same calendar year).

        5.4    Retention Bonus. If the Executive is employed by the Company,
EMCC or any of their affiliates on the first annual anniversary of the Closing
Date, the Executive shall be paid a retention bonus of Nine Hundred Thousand
Dollars ($900,000.00). If the Executive is employed by the Company, EMCC or any
of their affiliates on the second annual anniversary of the Closing Date, the
Executive shall be paid an additional retention bonus of Nine Hundred Thousand
Dollars ($900,000.00). If the Term of this Agreement is extended for a third
year pursuant to Section 3 hereof, and the Executive is employed by the Company,
EMCC or any of their affiliates on the third annual anniversary of the Closing
Date, the Executive shall be paid an additional retention bonus of Nine Hundred
Thousand Dollars ($900,000.00). Each such retention bonus shall be paid in the
30 day period beginning on the applicable annual anniversary date.

       If the Executive terminates employment with the Company, EMCC and all of
their affiliates by reason of death or Disability prior to any year's annual
anniversary, a pro-rata retention bonus shall be paid to the Executive (or his
Beneficiary) based up the number of days in such anniversary year prior to the
Date of Termination and no further retention bonus shall be payable to the
Executive or his Beneficiary. If the Executive is not employed by the Company,
EMCC or any of their affiliates on either the first or second annual anniversary
(and/or the third annual anniversary if the Term of the Agreement is extended
for the third year pursuant to Section 3 hereof) and the Executive's employment
was terminated by the Company, EEMC or any affiliate thereof for other than
Cause, the Executive shall be paid any such unpaid first or second annual
anniversary retention bonus, as the case may be, (or the third annual
anniversary retention bonus if the Term of the Agreement is extended for the
third year pursuant to Section 3 hereof). Any retention bonus under this second
paragraph of Section 5.2 shall be paid within 30 days of the Date of
Termination.

       Except as otherwise provided in this Section 5.4, if the Executive is not
employed by the Company, EMCC or any of their affiliates on any annual
anniversary date, no retention bonus shall be paid with respect to that annual
anniversary date.

        5.5    Expenses. Upon presentation of reasonably adequate documentation
to EEMC, the Executive shall receive prompt reimbursement from EEMC for all
reasonable and customary business expenses incurred by the Executive in
accordance with EEMC policy in performing services hereunder. EEMC agrees to
reimburse the Executive for any expenses he incurs in moving himself and his
family from Maine to any state in the Northeast at the request of Parent.

        5.6    Vacation. The Executive shall be entitled to five (5) weeks of
vacation during each year of this Agreement, or such greater period as the Board
shall approve, without reduction in salary or other benefits.

        5.7    Payments in lieu of Restricted Stock. If the Closing Date occurs
prior to July 1, 2008, in lieu of restricted stock awards which were to be
provided pursuant to the Prior Agreement, the Company shall pay to the Executive
an amount equal to the product of multiplying 143,478 by the closing price of
Company common stock on the day prior to the Closing Date (as reported in the
Wall Street Journal). If the Closing Date occurs prior to July 1, 2009, but
after July 1, 2008, in lieu of restricted stock awards which were to be provided
pursuant to the Prior Agreement, the Company shall pay to the Executive an
amount equal to the product of multiplying 95,652 by the closing price of
Company common stock on the day prior to the Closing Date. The payment under
this Section 5.7 shall be made no later than 10 days following the Closing Date
(as reported in the Wall Street Journal).

6.      Compensation Related to Disability. During the Term of this Agreement,
during any period that the Executive fails to perform the Executive's full-time
duties with the Company and EEMC as a result of incapacity due to physical or
mental illness, EEMC shall pay the Executive's Base Salary to the Executive at
the rate in effect at the commencement of any such period, together with all
compensation and benefits payable to the Executive under the terms of any
compensation or benefit plan, program or arrangement maintained by the Company
or any affiliate during such period, until the Executive's employment is
terminated by the Company for Disability; provided, however, that such Base
Salary payments shall be reduced by the sum of the amounts, if any, payable to
the Executive at or prior to the time of any such Base Salary payment under
disability benefit plans of the Company or under the Social Security disability
insurance program, which amounts were not previously applied to reduce any such
Base Salary payment.

7.      Compensation Related to Termination.

      7.1    Termination Without Cause. If the Executive's employment shall be
terminated by the Company, EEMC or any affiliate thereof for any reason other
than Cause, EEMC shall continue to pay to the Executive through the end of the
Term as if the Executive had remained employed through the end of the Term the
Executive's Base Salary at the rate in effect at the time the Notice of
Termination is given and Annual Bonus (at target opportunity level of 100% of
annual Base Salary) and the Executive shall continue to receive the annual
long-term term incentive awards provided for in the last paragraph of Section
5.3 hereof, together with all compensation and benefits payable to the Executive
through the Date of Termination under the terms of any compensation or benefit
plan, program or arrangement maintained by the Company or any affiliate during
such period.

      7.2    Other Terminations. If the Executive's employment shall be
terminated for any reason other than as described in Section 7.1 during the Term
of this Agreement, EEMC shall pay the Executive's Base Salary (to the Executive
or in accordance with Section 13.3 if the Executive's employment is terminated
by his death) through the Date of Termination at the rate in effect at the time
the Notice of Termination is given, together with all compensation and benefits
payable to the Executive through the Date of Termination under the terms of any
compensation or benefit plan, program or arrangement maintained by the Company
or any affiliate during such period.

      7.3    Further Obligations. Subject to Sections 6 and 8, after completing
the expense reimbursements required by Section 5.5 hereof and making the
payments and providing the benefits required by Sections 5.2, 5.3, 5.4, and 5.7
to the extent not previously paid and this Section 7, the Company and EEMC shall
have no further obligations to the Executive under this Agreement.

8.     Normal Post-Termination Payments Upon Termination of Employment. If the
Executive's employment shall be terminated for any reason during the Term of
this Agreement, EEMC shall pay the Executive's normal post-termination
compensation and benefits to the Executive as such payments become due. Such
post-termination compensation and benefits shall be determined under, and paid
in accordance with, the Company's retirement, insurance and other compensation
or benefit plans, programs and arrangements (other than this Agreement).

9.     Termination Procedures.

      9.1    Notice of Termination. During the Term of this Agreement, any
purported termination of the Executive's employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other parties hereto in accordance with Section 14 hereof. For
purposes of this Agreement, a "Notice of Termination" shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the Board at a meeting of the Board which was
called and held for the purpose of considering such termination (after
reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive's counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, the Executive was guilty of
conduct set forth in clause (i) or (ii) of the definition of Cause herein, and
specifying the particulars thereof in detail.

      9.2    Date of Termination. "Date of Termination," with respect to any
purported termination of the Executive's employment during the Term of this
Agreement, shall mean (i) if the Executive's employment is terminated by his
death, the date of his death, (ii) if the Executive's employment is terminated
for Disability, thirty (30) days after Notice of Termination is given (provided
that the Executive shall not have returned to the fulltime performance of the
Executive's duties during such thirty (30) day period), and (iii) if the
Executive's employment is terminated for any other reason, the date specified in
the Notice of Termination (which shall not be less than ninety (90) days (except
in the case of a termination for Cause), from the date such Notice of
Termination is given).

10.     Confidentiality, Noncompetition, and Nonsolicitation.

      10.1    The Executive will not, during or after the Term, disclose to any
entity or person any information which is treated as confidential by the Company
or any of its subsidiaries or affiliates and is not generally known or available
in the marketplace, and to which the Executive gains access by reason of his
position as an employee or director of the Company or any of its subsidiaries or
affiliates (each, an "EE Entity").

      10.2    If, at any time prior to the end of the Term, the Executive
terminates his own employment (and not in connection with his Disability,
Retirement or death) or the Company terminates his employment with Cause, then
for a twelve-month period immediately following his Date of Termination, the
Executive shall not, except as permitted by the Company upon its prior written
consent, enter, directly or indirectly, into the employ of or render or engage
in, directly or indirectly, any services to any person, firm or corporation
within the "Restricted Territory," which is a major competitor of any EE Entity
with respect to products which any EE Entity is then producing or services any
EE Entity is then providing (a "Competitor"). However, it shall not be a
violation of the immediately preceding sentence for the Executive to be employed
by, or render services to, a Competitor, if the Executive renders those services
only in lines of business of the Competitor which are not directly competitive
with the primary lines of business of any EE Entity, or are outside of the
Restricted Territory. For purposes of this Section 10.2, the "Restricted
Territory" shall be the states of Connecticut, Maine, Maryland, Massachusetts,
New Hampshire, New Jersey, New York, Pennsylvania, Rhode Island and Vermont.

      10.3    If the Executive's employment is terminated for any reason, then
for the twelve month period immediately following his Date of Termination the
Executive shall not, except as permitted by the Company upon its previous
written consent, solicit on his own behalf or on behalf of another person or
entity any EE Entity employee for hire or retention as an employee, consultant,
or service provider.

11.      Successors; Binding Agreement.

      11.1    In addition to any obligations imposed by law upon any successor
to the Company or EEMC, the Company or EEMC will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company or EEMC, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company or EEMC would be required to perform it if no
such succession had taken place. Failure of the Company or EEMC to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement. The Parent is a beneficiary of the benefits of
this Agreement and shall cause EEMC and Company to fully perform their
obligations hereunder.

      11.2    This Agreement shall inure to the benefit of and be enforceable by
the Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.

12.     Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:

 

To the Company and EEMC:
Energy East Corporation
Energy East Management Corporation
1387 Ithaca-Dryden Road
Ithaca, NY 14850-8810
Attention: Senior Vice-President & Chief Administrative Officer


 

To Parent:
Iberdrola, S.A.
Calle Cardenal Gardoqui, 8
48008 Bilbao
Spain
Attention: Secretaría General

 

To the Executive:
Wesley W. von Schack
217 Commercial Street
Portland, Maine 04101

 

13.     Miscellaneous.



      13.1    No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officers as may be specifically designated
by the Board. No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by any party
which are not expressly set forth in this Agreement. This Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto; and any
prior agreement of the parties hereto in respect of the subject matter contained
herein, including, without limitation, except as otherwise specifically provided
in this Agreement, the Prior Agreement, is hereby terminated and cancelled. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of New York. There shall be withheld from
any payments provided for hereunder any amounts required to be withheld under
federal, state or local law and any additional withholding amounts to which the
Executive has agreed. The obligations under this Agreement of the Company, EEMC
or the Executive which by their nature and terms require satisfaction after the
end of the Term shall survive such event and shall remain binding upon such
party.

      13.2    References in this Agreement to employee benefit plans,
compensation plans, incentive plans, pension plans, disability policies or
similar plans, programs or arrangements of the Company include such plans,
programs or arrangements of NYSEG and EEMC if maintained for the benefit of the
Company's executives or employees of EEMC.



      13.3    Notwithstanding any provision of this Agreement to the contrary,
in the event EEMC does not make any payment required to be made by it under this
Agreement, the Company shall be liable to the Executive and his personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees for all payment obligations of EEMC under
this Agreement.

14.     Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

15.     Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

16.     Settlement of Disputes; Arbitration. All claims by the Executive, for
benefits under this Agreement shall be directed to and determined by the Board
and shall be in writing. Any denial by the Board of a claim for benefits under
this Agreement shall be delivered to the Executive in writing and shall set
forth the specific reasons for the denial and the specific provisions of this
Agreement relied upon. The Board shall afford a reasonable opportunity to the
Executive for a review of the decision denying a claim and shall further allow
the Executive to appeal to the Board a decision of the Board within sixty (60)
days after notification by the Board that the Executive's claim has been denied.
To the extent permitted by applicable law, any further dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration in New York, New York in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator's award in any court having jurisdiction.

17.     Definitions. For purposes of this Agreement, the following terms shall
have the meaning indicated below:

(A)     "Base Salary" shall have the meaning stated in Section 5.1 hereof.

(B)     "Board" shall mean the Board of Directors of the Company.

(C)     "Closing" shall have the meaning set forth in the Merger Agreement.

(D)     "Closing Date" shall have the meaning set forth in the Merger Agreement.

(E)     "Cause" for termination by the Company of the Executive's employment,
for purposes of this Agreement, shall mean (i) the willful and continued failure
by the Executive to substantially perform the Executive's duties with the
Company and EEMC (other than any such failure resulting from the Executive's
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive's duties, or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, no act, or
failure to act, on the Executive's part shall be deemed "willful" unless done,
or omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive's act, or failure to act, was in the best interest of
the Company.

(F)     "Company" shall mean Energy East Corporation and any successor to its
business and/or assets which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

(G)     "Date of Termination" shall have the meaning stated in Section 9.2
hereof.

(H)     "Disability" shall be deemed the reason for the termination by the
Company of the Executive's employment, if, as a result of the Executive's
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive's duties with the Company
and EEMC for the maximum number of months applicable to the Executive under the
Company's Disability Policy for Salaried Employees (or any successor policy)
(but in no event for less than six (6) consecutive months), the Company shall
have given the Executive a Notice of Termination for Disability, and, within
thirty (30) days after such Notice of Termination is given, the Executive shall
not have returned to the full-time performance of the Executive's duties.

(I)     "Executive" shall mean the individual named in the first paragraph of
this Agreement.

(J)     "Merger Agreement" shall mean Agreement and Plan of Merger dated as of
June 25, 2007, among Parent, Green Acquisition Capital, Inc., a New York
corporation, and the Company.

(K)     "Notice of Termination" shall have the meaning stated in Section 9.1
hereof.

(L)     "Parent" shall have the meaning set forth in the Merger Agreement.

(M)     "Retirement" shall be deemed the reason for the termination by the
Company or the Executive of the Executive's employment if such employment is
terminated in accordance with the Company's retirement policy, generally
applicable to its salaried employees, or in accordance with any retirement
arrangement established with the Executive's consent with respect to the
Executive. For purposes of this Agreement, termination by the Company without
Cause shall not constitute Retirement.

(N)     "Term" shall have the meaning stated in Section 3 hereof.

18.     Compliance with Internal Revenue Code 409A. The parties agree that all
payments made to the Executive under this Agreement or any of the Company's
benefit plans are intended to be made in order to avoid the application of
excise tax, penalties and interest under Section 409A of the Internal Revenue
Code. The Company is authorized to adjust the timing of any payment (by delaying
such payment a minimum of six (6) months) to avoid the application of such
excise tax, penalties and interest.

[Remainder of the page intentionally left blank.]

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
this 25th day of June 2007.



ENERGY EAST CORPORATION

 

 

By:   /s/ John T. Cardis         
Name:  John T. Cardis
Title:  Chairman, Compensation and Management           Succession Committee

 

 

By:   /s/ Richard R. Benson     
Name:  Richard R. Benson
Title:  Senior Vice President and
          Chief Administrative Officer

 

 

ENERGY EAST MANAGEMENT CORPORATION

 

 

By:   /s/ Richard R. Benson     
Name:  Richard R. Benson
Title:  Senior Vice President and
          Chief Administrative Officer

 

 

IBERDROLA, S.A.

 

 

By:   /s/ Julián Martínez-Simancas  
Name:  Julián Martínez-Simancas
Title:  General Secretary and
Secretary to the Board

 

 

EXECUTIVE

 

 

   /s/ Wesley W. von Schack      


Wesley W. von Schack



